DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
Status of the Claims
3. 	The status of the claims as filed in the reply dated 8/27/2020 are as follows:
	Claims 1, 2, 4, and 5 are canceled,
	Claims 3 and 6-9 are amended,
	Claims 11-13 are new,
	Claims 3 and 6-13 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (U.S. Patent Publication No. 2014/0041826, “Takeuchi”, previously cited) in view of Iwasaki (U.S. Patent Publication No. 2012/0018127, previously cited) and in further view of Mardall et al. (U.S. Patent Publication No. 2014/0193683, “Mardall”, previously cited).

Regarding Claim 11, Takeuchi discloses air-conditioning circuit for a hybrid motor vehicle that has combustion engine and that also a traction battery for purely electric drive of the hybrid motor vehicle (fig 17), comprising:
a low-temperature cooler (62) for cooling the temperature-control medium;
an air-conditioning condenser (16) of an air-conditioning apparatus for air-conditioning a vehicle interior compartment (via 19) of the hybrid motor vehicle with the aid of the temperature control medium;
a temperature-control line (10);
pumps (12, 61) for pumping the temperature-control medium through the air-conditioning circuit; and
However, Takeuchi does not explicitly disclose a charge-air cooler for cooling charge air for a turbocharger of the combustion engine of the hybrid motor vehicle with the aid of a temperature-control medium. Iwasaki, however, discloses wherein a circuit (fig 1) for a vehicle wherein a charge-air cooler (100) for cooling charge air for a turbocharger of a combustion engine (¶ 0044) with aid of a cooling medium via a low temperature cooler (130). Iwasaki teaches that this allows refrigerant to remain at an appropriate temperature (¶ 0039).  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Takeuchi to provide the charge air cooler of Iwasaki in order to allow for the cooling of charge air and thus improve the versatility of the circuit. 

This would result in valves (20, 21, 25, 26, 64, Takeuchi) disposed so that:
in a first set of valve positions (such as shown in annotated fig 17 below, Takeuchi), the valves are capable of connecting the air-conditioning condenser (16, Takeuchi) to the low-temperature cooler (62, Takeuchi) for cooling the temperature-control medium upstream of the charge air cooler (100, Iwasaki) thereby further cooling the charge air of the turbocharger (via 64 and 25), and the valves (via 26, Takeuchi) in the first set of valve positions form a separate circuit that connects the heater and the traction battery (via 26); and

    PNG
    media_image1.png
    551
    802
    media_image1.png
    Greyscale

in a second set of valve positions (such as shown in annotated fig 17 below, Takeuchi), the valves are capable of connecting the air-conditioning condenser (16, Takeuchi) in series to the heater (1547, Mardall) in the temperature-control line (10, Takeuchi), the traction battery (1, Takeuchi), and then to low-temperature cooler to form a circuit that first heats the temperature control medium in the heater for heating the traction battery and then cools the temperature control medium in the low temperature cooler for cooling the charge air (as shown below in annotated fig 17, Takeuchi).

    PNG
    media_image2.png
    551
    802
    media_image2.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Takeuchi, as modified, which is capable of being used in the intended manner, i.e. having the valve configured as laid out above. 

Regarding Claim 3, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi, as modified, further discloses wherein the at least one 

Regarding Claim 7, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi further discloses wherein the temperature-control line (10) has an inlet and at least of the valves (20, 21, 25, 26, 64) has a valve position that connects the inlet of the temperature-control line (10) to the air-conditioning condenser (16), and an outlet connected to the low-temperature cooler (62), the inlet and the output being connectable to one another by a connecting line (see annotated fig 17 below) that has a shut-off valve (21).


    PNG
    media_image3.png
    503
    739
    media_image3.png
    Greyscale


Regarding Claim 8, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi, as modified, further discloses a hybrid motor vehicle comprising: 
a combustion engine for purely mechanical drive of the hybrid motor vehicle (3, Takeuchi); 
a traction battery for purely electric drive of the hybrid motor vehicle (1, Takeuchi); and the air-conditioning circuit of claim 1 for temperature control of the traction battery (see rejection of claim 1).


Regarding Claim 9, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi, as modified, further discloses a method for preheating a motor vehicle battery of a hybrid motor vehicle by the air-conditioning circuit of claim 1 (see rejection of claim 1), the method comprising sensing a temperature of the motor vehicle battery (1, ¶ 0215, Takeuchi); comparing the sensed temperature of the motor vehicle battery to a threshold temperature (via 50, ¶ 0096, Takeuchi); and using the cooling liquid heated by the air-conditioning condenser for heating the motor vehicle battery below the threshold temperature of the motor vehicle battery (during warm up, ¶ 0105, Takeuchi).

Regarding Claim 10, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi further discloses determining a travelling speed of the hybrid vehicle (via speedometer), comparing the travelling speed of the hybrid vehicle to a threshold speed (0 mph); and using the cooling liquid heated by the air-conditioning condenser 

Regarding Claim 12, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi further discloses a high-temperature circuit (60) for cooling the combustion engine (6), at least one of the valves (64) connecting the high-temperature circuit to the temperature-control line (10) to form a common heating circuit for heating the motor vehicle battery (1) with the temperature-control medium of the high-temperature circuit.

Regarding Claim 13, the combination of Takeuchi, Iwasaki, and Mardall discloses all previous claim limitations. Takeuchi further discloses a bypass line (23) extending from a location upstream of an inlet to the low temperature cooler (62) to a position upstream of an inlet to the air-conditioning condenser (16), at least one of the valves (21) having being disposed to divert the temperature-control medium directly to the air-conditioning condenser while bypassing the low temperature cooler (fig 17).
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 8/27/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 6-9) that none of the cited reference teach the limitations of newly added claims 11-13. The Examiner respectfully disagrees; as laid out in the rejection above these limitations are taught by the previously cited references. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763